Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2001

United States v. Dunegan
Precedential or Non-Precedential:

Docket 00-4317




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"United States v. Dunegan" (2001). 2001 Decisions. Paper 114.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/114


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 25, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-4317

UNITED STATES OF AMERICA,

v.

DENNIS DUNEGAN,
       Appellant

On Appeal From the United States District Court
for the Western District of Pennsylvania
D.C. No. 72-cr-00315
District Judge: Honorable Gary L. Lancaster

Argued: May 2, 2001

Before: MANSMANN, NYGAARD and ROSENN,
Circuit Judges.

(Filed: May 25, 2001)

       Ronald P. Koerner (Argued)
       Gatz, Cohen, Segal & Koerner
       400 Law & Finance Building
       Pittsburgh, PA 15219
        Counsel for Appellant

       Bonnie R. Schlueter (Argued)
       Office of United States Attorney
       633 United States Post Office &
        Courthouse
       Pittsburgh, PA 15219
        Counsel for Appellee
OPINION OF THE COURT

ROSENN, Circuit Judge.

This appeal from an order of the District Court denying
a petition to expunge a long-standing criminal r ecord
presents a question of first impression in this Court
pertaining to subject matter jurisdiction. The appellant,
Dennis Dunegan, filed his petition in the United States
District Court for the Western District of Pennsylvania on
December 14, 2000, to expunge the recor d of criminal
proceedings pertaining to him in that court in 1971-1972.
The District Court denied Dunegan's petition on the merits,
stating that Dunegan had failed to allege any extraordinary
circumstances justifying expungement under the equitable
powers of the court.1 Dunegan appealed. We will vacate the
order of the District Court and remand for dismissal for
want of jurisdiction.

I.

On November 9, 1972, Dennis Dunegan, then a police
officer, was indicted in the United States District Court for
the Western District of Pennsylvania for allegedly violating
a suspect's civil rights. The charges ar ose out of an
accidental shooting that took place on February 7, 1971.
Dunegan was tried and acquitted by a criminal jury. Today,
he is 56 years old, retired from the Penn Hills Police
Department, and employed as an independent truck driver.
Dunegan predicates his petition for relief on the inherent
powers of the court. He cites no applicable federal statute
providing for the expungement of criminal r ecords in the
federal judicial system. The inherent powers of the federal
courts are limited and difficult to define with precision.
Therefore, "they must be exercised with restraint and
discretion." Roadway Express, Inc. v. Piper, 447 U.S. 752,
764 (1980). This Court has identified three basic uses of
inherent power. See Eash v. Riggins Trucking, Inc., 757 F.2d
_________________________________________________________________

1. Dunegan's petition was filed in the same court and under the same
docket number as his original criminal prosecution in 1972.

                               2
557, 562-64 (3d Cir. 1985). First is the"irreducible
inherent authority" grounded in separation of powers
doctrine, "involving activity fundamental to the essence of a
court" without which the courts would cease to fulfill the
function for which the Constitution established them. Id. at
562. The exact limits on this form of the inherent powers
are nebulous, but it is clear that they do not entail the
power to assert jurisdiction over petitions for expungement.

The second and most common use of the inherent powers
encompasses those powers necessary for the courts to
adjudicate cases in an orderly and efficacious manner. See
id. at 562-63. The contempt power is "the most prominent"
of these powers, and has been described as essential to the
administration of justice and the effective functioning of the
judiciary. Id. (citations omitted). Jurisdiction over
expungement petitions is not embraced by this for m of the
court's inherent powers.

Finally,   courts have the authority under their inher ent
power to   employ instruments and persons unconnected
with the   court, such as experts and auditors, to aid them
in their   decision making. See id. at 563. Clearly, this power
does not   provide courts with jurisdiction independently to
consider   petitions for expungement.

II.

Having ruled out the inherent powers of the court as a
basis for jurisdiction over Dunegan's petition, we now turn
to the doctrine of "ancillary jurisdiction," which has been
held, under some circumstances, to supply jurisdiction over
expungement petitions. See, e.g., United States v. Sumner,
226 F.3d 1005, 1014 (9th Cir. 2000); United States v.
Schnitzer, 567 F.2d 536, 538 (2d. Cir . 1977). A federal court
invokes ancillary jurisdiction as an incident to a matter
where it has acquired jurisdiction of a case in its entirety
and, as an incident to the disposition of the primary matter
properly before it. It may resolve other related matters
which it could not consider were they independently
presented. See Wright - Miller- Cooper, Fed. Practices &
Procedures; Jurisdiction 2d S 3523. Thus, ancillary
jurisdiction permits a court to only dispose of matters

                                 3
related to the original case before it. See also Sumner, 226
F.3d at 1013. The doctrine of ancillary jurisdiction does not
give district courts the authority to reopen a closed case
whenever a related matter subsequently arises. The
Supreme Court in recent years has held that ancillary
jurisdiction is much more limited.

In Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377
(1994), the Supreme Court reiterated that federal courts are
courts of limited jurisdiction. It instructed that"[T]hey
possess only that power authorized by the Constitution and
statutes, which is not to be expanded by judicial decree."
(citation omitted). In Kokkonen, the parties had arrived at a
court approved settlement agreement and the District Court
dismissed the case. The Supreme Court held that the
District Court lacked subject matter jurisdiction
subsequently to grant a motion to enforce the settlement
agreement. Because the Order of Dismissal did not reserve
jurisdiction in the District Court to enforce it, the Supreme
Court held that the doctrine of ancillary jurisdiction did not
apply.

In analyzing the decisional law on the doctrine of
ancillary jurisdiction in Kokkonen, Justice Scalia, writing
for a unanimous Court, concluded that federal courts have
asserted ancillary jurisdiction for two separate, though
sometimes related, purposes: "(1) to per mit disposition by a
single court of claims that are, in varying r espects and
degrees, factually interdependent; and (2) to enable a court
to function successfully, that is, to manage its pr oceedings,
vindicate its authority, and effectuate its decrees." Id. at
380. We do not believe that these purposes contemplate a
petition for the expungement of a criminal r ecord.

In United States v. Noonan, 906 F.2d 952 (3d Cir. 1990),
this Court reversed the District Court's expungement of
court records based on a Presidential pardon. The
petitioner had been convicted of violating the Military
Service Act. The District Court was called on solely to
determine a question of law: whether the Pr esidential
pardon entitled the petitioner to the expunction of the
record of his conviction. The question of the jurisdiction of
the court to entertain such a petition in the absence of a
challenge to the legality of the conviction or arr est was

                               4
never raised. Today, this Circuit considers and decides that
question for the first time.

In United States v. Sumner, 226 F.3d 1005 (9th Cir.
2000), the Court of Appeals also faced a motion to expunge
a criminal record created mor e than a quarter of a century
before. The petitioner contended, inter alia, that the District
Court had jurisdiction under its "inherent powers under
equitable principles" to grant the motion. Citing Kokkonen,
and In re Hunter, 66 F.3d 1002 (9th Cir. 1995), the United
States Court of Appeals for the Ninth Circuit disagreed,
stating that there must be some statutory or Constitutional
basis for its jurisdiction to hear the independent action
before it. Id. at 1010.

As in this case, Sumner did not seek expungement under
any statute, Rule of Court or under the Constitution. He
too filed a motion in the District Court under the case
number assigned to his original offense. In a careful
analysis of the law, the Court of Appeals noted that a
district court has the "inherent jurisdiction" within the time
allowed for appeal to modify its judgment for err or of fact or
law or even to revoke a judgment. The court also looked at
Fed. R. App. P.4(b) and observed that the expiration of the
time to file an appeal under that Rule "is a jurisdictional
limitation upon the power of the District Court after a
judgment of conviction has been entered." Id. at 1013.
Concluding that ancillary jurisdiction of the court is limited
to a determination of matters incidental to the exercise of
its primary jurisdiction over a cause under r eview, it
concluded that expungement of a criminal recor d "solely on
equitable grounds, such as to rewar d a defendant's
rehabilitation and commendable post-conviction conduct,
does not serve any of these goals." Id. at 1014. In its view,
a district court's ancillary jurisdiction "is limited to
expunging the record of an unlawful arr est or conviction, or
to correcting a clerical error." Id.

We need not consider at this time whether a r ecord may
be expunged on the basis of Constitutional or statutory
infirmity in the underlying criminal pr oceedings or on the
basis of an unlawful arrest or conviction. Dunegan has not
raised any of these concerns; he has not alleged any
unlawful arrest or other legal infirmity.

                               5
Thus, we hold that in the absence of any applicable
statute enacted by Congress, or an allegation that the
criminal proceedings were invalid or illegal, a District Court
does not have the jurisdiction to expunge a criminal record,
even when ending in an acquittal.

III.

Accordingly, we conclude that the District Court lacked
subject matter jurisdiction to entertain the petition. The
order of the District Court will be vacated and the case
remanded to the District Court with dir ection to dismiss the
petition for want of jurisdiction.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               6